Citation Nr: 0432914	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-03 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1962 to 
October 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is part of the record.


FINDING OF FACT

The symptoms attributable to PTSD do not produce occupational 
and social impairment with reduced reliability and 
productivity under the criteria of Diagnostic Code 9411 for a 
50 percent rating, and the symptomatology associated with the 
diagnosis of PTSD in DSM-IV is not equivalent to the 50 
percent criteria of Diagnostic Code 9411. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

The veteran filed his claim for an increased rating in July 
2002.  In August 2002, the RO provided the veteran pre-
adjudication notice of the VCAA, and the RO adjudicated the 
claim in October 2002.  The pre-adjudication notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) to the extent 
that it identified the relative duties of VA and the claimant 
to obtain evidence of  Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
The January 2003 statement of the case provided VCAA notice 
to the extent that the evidence needed to substantiate the 
claim was identified, and the November 2003 supplement 
statement of the case provided notice of 38 C.F.R. § 3.159, 
pertaining to the request for "any evidence in the 
claimant's possession."   

The Board finds that the out-of-sequence portion of the VCAA 
notice was not prejudicial to the veteran because after the 
proper notice he was given the opportunity to submit 
evidence, he was afforded a second VA examination and he 
offered testimony on the issue at hearings.  For these 
reasons, further VCAA notice is not required. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

Factual Background

In February 1993, the RO granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 30 percent 
rating under Diagnostic Code (DC) 9411.

The veteran filed the current claim in July 2002.

On VA examination in August 2002, the veteran was described 
as separated, unemployed, and living alone.  The veteran 
reported having nightmares related to Vietnam about every one 
to two months and recurring intrusive thoughts of Vietnam.  
He stated that he slept about six hours with some insomnia 
due to arthritic pain.  He reported that his appetite was 
good and his energy level was good.  He stated that his 
symptoms had been ongoing for years.  

The veteran stated that in 1998 he owned his own grocery 
store, but quit the business because of long hours and very 
little income.  He stated that for several months in 2001 he 
was employed with a trucking company, but quit because of 
knee and ankle pain.  He reported receiving Social Security 
at age 62.  The veteran reported having two brothers and one 
sister with whom he got along well.  He stated that he would 
try to engage in work at home including lawn care, and other 
activities.  He noted that he was responsible for much of his 
cleaning and cooking, and was responsible for his own 
finances.  He reported attending church at least three times 
a week, sometimes more, depending on the activities at the 
church, and that he would still be working but for arthritic 
pain.  There was no history of violence, assaultiveness, 
suicidal ideations or attempts. 

The examiner noted that the veteran's current psychosocial 
functioning seemed to be pretty good, in that he had some 
degree of social life including attending church and visiting 
with family.  The examiner stated that the veteran's PTSD 
symptoms seemed to be intermittent and manageable, despite 
his not receiving any treatment.  
On mental status evaluation, the veteran had good eye 
contact, a broad affect, and he described his mood as 
"pretty good."  He appeared comfortable.  His speech was 
articulate with good volume.  His thoughts appeared intact 
and goal oriented.  He was friendly and cooperative.  He 
expressed no suicidal or homicidal thoughts.  He was 
oriented, although he reported that he had some concentration 
and memory problems.  

The assessment was residual symptoms of PTSD, particularly 
re-experiencing the trauma in the form of recurrent thoughts 
and nightmares.  The diagnosis was post-traumatic stress 
disorder.  The GAF score was 62.  

At a hearing in April 2003, the veteran testified that he 
still had a difficult time sleeping at night and that he had 
nightmares and night sweats about four or five nights in a 
row.  He indicated that he did not socialize and he was 
uncomfortable around a lot of people.  He stated that he 
attended church, sometimes three times a week, which he 
considered to be a social and therapeutic activity.  He 
stated that loud, sudden noises made him jumpy.  He indicated 
that he got depressed at times and had problems remembering 
things.  He reported that he was easily provoked.  He 
indicated that he quit a job at a truck company because his 
boss called him a liar twice, which made him very angry.  He 
reported having frequent memories of Vietnam.  

On VA examination in May 2003, the veteran expressed concern 
about frequent thoughts of Vietnam.  He stated that the 
Vietnam memories were usually triggered by weather changes 
and certain odors.  He stated that he had frequent dreams 
related to his Vietnam experience and he often woke up in a 
cold sweat.  He stated that he was more isolated and that the 
only time he interacted with people was while in church.  He 
stated that he made an effort to avoid thinking about Vietnam 
and avoided movies about war.  He complained of poor 
concentration, that he could not retain what he read, and 
that he lost concentration easily.  He admitted to getting 
easily startled by loud sudden noises and that he frequently 
watched over his shoulder to make sure he was safe.  He was 
uncomfortable with crowds.  

On mental status evaluation, the veteran was described as 
calm, cooperative, alert, and oriented.  His immediate, 
short-term, and long-term memory appeared to be within normal 
limits.  His speech was spontaneous with normal rhythm and 
normal volume.  His mood was "irritated."  He admitted to 
having a very short temper and the ability to react in a 
hostile way at times.  His affect was dysthymic, mildly 
irritated and frustrated, but stable.  He denied any suicidal 
and/or homicidal thoughts.  His thought process was goal 
oriented and logically organized without any flight of ideas 
or loosening of associations.  He complained of hearing 
voices infrequently.  Cognition was intact.  Insight was good 
and judgment was fair.  

The examiner concluded that the veteran continued to have 
hyperarousal and avoidance symptoms and that he remained 
isolated and withdrawn except for church activities.  The 
diagnosis was PTSD, and the GAF score was 60.  

A VA mental health record, dated in July 2003, reveals that 
the veteran was alert and oriented, his speech was coherent 
and relevant, cognition was intact and perception was based 
in reality.  He denied suicidal and homicidal ideations.  The 
assessment was ongoing insomnia due to nightmares about 
Vietnam and night sweats.  

A VA record, dated in November 2003, reveals that the veteran 
was oriented, his speech and mentation were clear, and his 
mood and affect were within normal limits.  

At the March 2004 hearing, the veteran testified that he was 
not on medication for PTSD because of a past addiction to 
drugs.  He indicated that he had two to three anxiety attacks 
per week, and that he would get angry frequently.  He stated 
that his PTSD had affected him socially and industrially, and 
he had had probably 30 to 40 jobs in the past.  He indicated 
that he was not working at the time of the hearing, was not 
on any medication, and was not in any formal individual or 
group therapy with VA.  He reported that he was somewhat 
gaining some type of control over his life.  He indicated 
that he was willing to follow up on formal treatment through 
the VA.  He stated that his condition was the same since he 
was last examined by VA in May 2003.    
Rating Criteria

Disability evaluations are determined by comparing the 
present symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

When evaluating mental disorders, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  Ratings 
shall be based on all the evidence of record as it bears on 
social and industrial impairment rather than solely upon the 
examiner's assessment of the level of disability at the 
moment of the examination.  Although social impairment is 
crucial in determining the level of overall disability, an 
evaluation may not be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

PTSD is evaluated pursuant to a general rating formula for 
mental disorders under 38 C.F.R., Part 4, the criteria for 
the next higher rating and the current rating are as follows:

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent rating shall be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  Diagnostic Code 9411.

GAF Score

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Quick 
Reference to the Diagnostic Criteria from the Diagnostic and 
Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994) 
(DSM-IV).  A GAF score of 51-60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  A GAF score of 61-70 
is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

Analysis

Under Diagnostic Code 9411, the documented symptoms of mild 
memory loss, depressed mood, anxiety, and chronic sleep 
impairment are indicative of the criteria for a 30 percent 
rating.  "Panic attacks more than once a week" is one of 
the rating criteria for a 50 percent rating, and the Board 
notes that the veteran testified in the March 2004 hearing 
that he had two to three anxiety attacks per week.  However, 
the veteran's condition includes none of the other 50 percent 
rating criteria, such as flattened effect; circumstantial, 
circumlocutory, or stereotyped speech; impairment of short- 
and long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining 


effective work and social relationships.  In the absence of 
other symptoms meeting the criteria for a 50 percent rating, 
the current symptoms attributed to PTSD do not more nearly 
approximate or equate to the criteria for a 50 percent 
rating.

As for symptoms associated with the diagnosis of PTSD in DSM-
IV, but not listed in Diagnostic Code 9411, such as 
nightmares, intrusive thoughts of Vietnam, avoidance of 
reminders of Vietnam, irritability, difficulty concentrating, 
hypervigilance, and startle response, these symptoms are not 
the equivalent to the level of reduced reliability and 
productivity required for a 50 percent rating.  The Board 
notes that no VA examiner has concluded that the veteran's 
level of occupational and social impairment due to PTSD is 
more than mild to moderate in degree, as evidenced by the GAF 
scores of 62 in August 2002 and 60 in May 2003.  The May 2003 
VA examination report indicated that the veteran was calm and 
cooperative, with normal short- and long-term memory, with no 
suicidal and/or homicidal thoughts, he was goal oriented and 
had a logically organized thought process, had good insight, 
and had fair judgment.

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 30 
percent for PTSD.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder is denied.


____________________________________________
GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



